PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated May 28, 2003, the appeal is hereby dismissed. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002); United Water Florida, Inc. v. Florida Public Service Commission, 728 So.2d 1250 (Fla. 1st DCA 1999). This dismissal is without prejudice to appellant’s right to *434file a timely notice of appeal once a final order has been entered.
WOLF, C.J., WEBSTER and BENTON, JJ., concur.